Citation Nr: 1039904	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to 
include as secondary to service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active service from June 1964 to May 
1966.  

This appeal to the Board of Veterans Appeals (Board) arises from 
a December 2006 rating action that denied service connection for 
hearing loss.

In March 2009, the Veteran and his wife at the RO testified at a 
Board videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.  

In May 2009, the Board denied the Veteran's claim.  The Veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order, dated in April 2010, the 
Court granted a Joint Motion to Remand and remanded the case to 
the Board for readjudication consistent with the Motion.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran is seeking service connection for bilateral hearing 
loss.  He has argued that his hearing loss is a result of 
acoustic trauma during military service.  He asserts that he was 
exposed to loud noises in service during the course of his duties 
as a truck driver, as well as from rockets and artillery.  He 
also testified at a hearing before the Board in March 2009 that 
his hearing loss is aggravated by his service-connected tinnitus.  

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Such a determination requires a finding of current 
disability that is related to an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  

Service connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that it was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, service connection may be 
established on a secondary basis for a disability which is shown 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin 
v. Derwinski, 2 Vet. App. 34 (1991).  

The Veteran underwent a VA examination in November 2006 and the 
Veteran's hearing in db as follows: 30, 40, 40, 65, and 70 on the 
right, and 20, 30, 40, 65, and 65 on the left at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  Speech recognition 
scores were 96% bilaterally.  The examiner reviewed the claims 
folder and noted that the service medical records showed hearing 
within normal limits on entrance and separation examinations 
except for mild left ear hearing loss at 4,000 Hertz at entrance.  
He noted the Veteran's history of military noise exposure with 
working around trucks and from artillery, occupational noise 
exposure as a mechanic, and no reported recreational noise 
exposure.  The diagnosis was severe high-frequency sensorineural 
hearing loss bilaterally.  After reviewing service medical 
records showing mild left hearing loss at 4,000 Hertz on entrance 
examination, with all other frequencies within normal limits, and 
all hearing within normal limits on separation examination, and 
considering the Veteran's history that he noted no hearing loss 
in service, the examiner opined that there was less than a 50/50 
probability that the Veteran's hearing loss was caused by or a 
result of military noise exposure.  However, an opinion on 
whether the Veteran's service-connected tinnitus aggravates his 
hearing loss was not given.  Additionally, the examiner offered 
no rationale for the finding that the Veteran's bilateral hearing 
loss was caused by or a result of military noise exposure, other 
than no hearing loss was complained of in service or noted at 
service separation.  The requirements for service connection for 
hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by 
the results of audiometric testing during a claimant's period of 
active military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service.  Ledford 
v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c) (4).  As such, 
a remand is necessary to obtain an opinion regarding the etiology 
of the Veteran's hearing loss to include the relationship, if 
any, between his hearing loss and his military service as well as 
between his hearing loss and his service-connected tinnitus.  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA audiological examination to ascertain 
the nature and etiology of his claimed 
bilateral hearing loss.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether any 
bilateral hearing loss identified is at 
least as likely as not (i.e., 50 percent 
or higher degree of probability) related 
to his active duty service or any incident 
therein, including exposure to acoustic 
trauma.  In addition, the examiner should 
give an opinion with complete rationale as 
to whether it is at least as likely as not 
that the Veteran's hearing loss is 
aggravated by his service-connected 
tinnitus.  If the Veteran's hearing loss 
is found to be aggravated by the service-
connected tinnitus, the examiner is 
requested to provide an opinion as to the 
approximate baseline level of severity of 
the hearing loss disability before the 
onset of aggravation. 

All opinions and conclusions expressed 
must be supported by a complete rationale.

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


